 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDWM. WOOD BAKERY, INC., PETITIONERandINTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, LOCAL No. 5, AFL.Case No. 15-ISM-32.November26, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph M. Mitchell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The Employer operates a bakery at Baton Rouge, Louisiana,where it manufactures, and from which it distributes, bakery products.The Employer distributes its products both in Baton Rouge and itsimmediately vicinity, and also in certain outlying areas. In BatonRouge, the Employer's products are distributed on various routes bydriver-salesmen who pick up such products at the Employer's bakery.The products distributed in the outlying areas are, however, firstloaded into vans at the bakery, and are transported in such vans to theoutlying areas, where they are delivered to the driver-salesmen whoservice such areas.The Employer asserts that a unit embracing allits driver-salesmen, van drivers, extra men, extra order men, and load-ers, both at Baton Rouge and in the outlying areas, is appropriate.The Union asserts, however, that no question of representation exists,because it has requested recognition as the representative of only thedriver-salesmen, extra men, extra order men, and loaders who workat or out of the Baton Rouge bakery.On August 14, 1951, the Union requested recognition as the repre-sentative of employees at the Employer's Baton Rouge bakery.OnAugust 20, 1951, the Union called a strike and began picketing thebakery; the picket carried a sign reading "Wolf Bakery Drivers onStrike for Recognition."The strike and picketing were still in prog-ress at the time of the hearing.At the hearing, the Union reiteratedits claim to represent the employees at the bakery.The Union doesnot, however, claim to represent the employees who service the out-lying areas.IThe hearing officer referred to the Board the Union'smotion to dismiss the petition inthis proceeding.For the reasons set forth hereinafter,thismotion is hereby granted2 The Employer is a Louisiana corporation with its office and place of business at BatonRouge,Louisiana.During the 6-month period preceding the hearing in this matter, theEmployer sold and delivered outside the State of Louisiana products valued in excess of$100,000Stanaslavs Implement and Hardware Company, Limited,91 NLRB 61897 NLRB No. 23. SERVICE TRADECHAUFFEURS, SALESMEN,AND HELPERS 123-On these facts we find that, although the Union is presentlyclaimingto represent certain employees of the Employer, neither it nor anyother labor organization claims to represent the employees in the unitalleged asappropriate in the Employer's petition.3Under these cir-cumstances, we find that the petitiondoes not raisea question con-cerning representation,within the meaning of Section 9 (c) (1) andSection 2(6) and(7) of the Act 4Accordingly, we shall dismiss thepetition.,,OrderIT IS HEREBYORDEREDthat the petition herein be, and it hereby is,dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.8There are about 75 employees in the unit alleged in the petition,and about 35 in thegroup which the Union claims to represent.ri Corer d'AleneGrocersAssociation,88NLRB44;Ny-Lint Tool f Manufacturing Co.,77 NLRB 642.5In view of our disposition of this proceeding,we find it unnecessary to consider thealternative grounds advanced by the Union in support of its motion to dismissSERVICE TRADE CHAUFFEURS, SALESMEN, AND HELPERS LOCAL 145, (ALSOKNOWN AS FOOD, BEVERAGE AND EXPRESS DRIVERS LOCAL UNIONNo. 145) AFFILIATED WITH - INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFLandTHE HOWLAND DRY GOODS COMPANY AND MEIGS & CO.,INC. AND D. M. READ COMPANY.Cases Nos. 2-CC-64, 2-CC-65,and O-CC-66.November 27, 1951Supplemental DecisionOn August 31, 1949, the National Labor Relations Board issued itsDecision and Order in this case (85 NLRB 1037), in which it foundthat the Respondent Local 145 had engaged in certain unfair laborpractices affecting commerce, and ordered the Respondent to ceaseand desist therefrom and take certain affirmative remedial action.The Board thereafter petitioned the United States Court of Ap-peals for the Second Circuit to enforce its Order against the Respond-ent.On July 31, 1951, the court of appeals issued its decision (191F. 2d 65), enforcing that portion of the Board's Order which wasbased on the finding that the Respondent had violated Section 8 (b)(4) (A) and (B) of the National Labor Relations Act, as amended,in its picketing of the D. M. Read Company warehouse, Bridgeport,Connecticut, but remanding the balance of the case to the Board for97 NLRB No. 24.